Citation Nr: 9918375	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-05 997	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Evaluation of degenerative disease of the first 
metacarpophalangeal (MP) joint of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had verified active military service from June 
1972 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating action in which 
the Louisville, Kentucky RO, among other things, granted 
service connection for degenerative joint disease of the 
first MP joint of the right hand and assigned a 
noncompensable disability evaluation.  Service connection was 
also denied for a psychiatric disorder, a disability 
manifested by chest pains, a low back disorder, and residuals 
of a neck injury.  The veteran appealed each of these issues.  
A Statement of the Case (SOC) was issued in July 1995.  In a 
March 1996 written statement, the veteran withdrew his appeal 
on the issues of entitlement to service connection for a 
psychiatric disorder, a disability manifested by chest pains, 
a low back disorder and residuals of a neck injury.  As such, 
the only issue before the Board at this time is the question 
of rating for degenerative joint disease of the first MP 
joint of the right hand.  (The Board also notes that an 
appeal was developed on the question of service connection 
for carpal tunnel syndrome, and loss of sensation and 
swelling.  These issues were ultimately granted by an August 
1998 rating decision, and consequently are not before the 
Board.)  

Numerous other issues were addressed in August 1998, but no 
appeal of this decision has been initiated.  


FINDING OF FACT

The veteran's degenerative joint disease in the first MP 
joint of the right hand is manifested only by subjective 
complaints of pain; there is no limitation of motion or 
ankylosis of the finger.



CONCLUSION OF LAW

The criteria for a compensable rating for degenerative joint 
disease of the first MP joint of the right hand are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5010, 5224, 5225, 5226 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Arthritis, due to trauma, and substantiated by x-ray findings 
is rated as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  Ankylosis of 
the thumb, index finger, or middle finger at a favorable 
angle, is rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5224, 5225, 5226 (1998).

Following a review of the claims folder, the Board finds that 
a compensable rating is not warranted for degenerative joint 
disease of the first MP joint of the right hand.  On VA 
examination in July 1993, x-rays of the veteran's hands 
revealed minimal degenerative arthritis in the first MP joint 
on the right.

On VA examination in April 1998, the veteran complained of 
pain when moving the fingers in both hands, particularly when 
engaging in some type of hand activity.  On examination of 
the hands, the veteran exhibited no limitation of motion.

The Board notes that neither VA examination found evidence of 
any functional loss due to the degenerative joint disease in 
the first MP joint of the veteran's right hand.  As noted 
above, the veteran had no limitation of motion in the first 
MP joint of the right hand.  Additionally, there was no 
objective evidence of pain.  The veteran has complained of 
pain, but this was not confirmed on either VA examination.  
Therefore, in the absence of clinical findings showing that 
the requirements for a compensable rating under Diagnostic 
Code 5010 or 5224 have been met, a compensable rating is not 
warranted for the veteran's degenerative joint disease of the 
first MP joint of the right hand.  

In short, the pain complained of by the veteran, while 
supported by the underlying pathology of arthritis, has not 
been supported by objective findings.  38 C.F.R. § 4.40 
(1998) (functional loss may be due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant).  Moreover, absent any limitation of motion, it 
may not be said that the veteran's disability equates to 
ankylosis as defined by 38 C.F.R. § 4.71a (1998), or warrants 
a 10 percent rating under Diagnostic Code 5010-5003.  (A 10 
percent rating is assignable for major joints or groups of 
minor joints affected by limitation of motion, even when the 
limitation is not compensable under criteria that address the 
involved joint(s), but such a rating is warranted only when 
limitation of motion is definitely shown.  Diagnostic Code 
5003.)

The Board has also considered the provisions of Fenderson v. 
West, 12 Vet. App. 119 (1999), but finds that the evidence 
does not show that a higher rating would be warranted at any 
point during the pendency of the veteran's claim.  In other 
words, the evidence does not show entitlement to a 
compensable rating at any time.


ORDER

A compensable rating for degenerative disease of the first MP 
joint of the right hand is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

